DETAILED ACTION
	The following is a response to the amendment filed 12/10/2020 which has been entered.
Response to Amendment
	Claims 11-20 are pending in the application. Claim 20 is new.
	-The drawing objection has been partly withdrawn due to applicant submitting replacement drawings correcting some of the reference characters accordingly.
	-The specification objection has been partly withdrawn due to applicant amending the drawing accordingly.
	-The claim objection has been withdrawn due to applicant amending claims 12 and 14 accordingly.
	-The 112 rejection has been withdrawn due to applicant amending claims 11, 13, 15, 16 and 19 accordingly.
Note: In the office action filed 9/18/20, the examiner disclosed in the drawing and specification objections that the reference characters in the drawings don’t seem to match the reference characters as recited in the claims and as described in the specification assuming that applicant would correct all the discrepancies between the drawings and specification.  Applicant seems to have only corrected the examples (i.e.) described by the examiner as needing correction, therefore; the drawings and specification objections will be resubmitted for appropriate correction by applicant.


Drawings
The drawings are objected to because the word based reference characters don’t seem to match the characters as recited in the claims and specification as filed (In Figure 3, MMpruf should be MM,pruf as disclosed on pages 8 and 9 of specification; KGeo should be Kgeo; MKpruf should be MK,pruf as disclosed on pages 8 and 9 of specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: 
-The word (symbols) based reference characters as written should match the reference characters as recited in the claims and written in the drawings, in Figure 3, MMpruf should be MM,pruf as disclosed on pages 8 and 9 of specification; KGeo should be Kgeo; MKpruf should be MK,pruf as disclosed on pages 8 and 9 of specification.
-On pages 5 and 9, denominator of the equation (based on amendment to claim 14), ∆ppruf should be changed to ∆ppruf.  
-Further, based on amendment to claim 14, should the first “p” in ∆ppruf  be a capital P as amended in the denominator of the equation in the claim or a lower case p as amended on line 6 of claim 14, please clarify and amend accordingly throughout specification.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  
-Based on amendment to claim 14, should the first “p” in ∆ppruf  be a capital P as amended in the denominator of the equation in the claim or a lower case p as amended on line 6 of claim 14, please clarify and amend accordingly throughout specification and in claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the adaptation process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the vehicle brake” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 11-20 are allowed (via overcoming 112(b) rejection to claim 20 as well).
The following is a statement of reasons for the indication of allowable subject matter:  
-(as to claim 11) a vehicle having a drivetrain of which a clutch, in particular a wet-running multi-disc clutch, is connected as a starter element between an internal combustion engine and a transmission, having a clutch controller, which, as a function of current driving operation parameters, determines a setpoint clutch torque and actuates a clutch actuator with a manipulated variable correlating with the setpoint torque, in order to set at the clutch an actual clutch torque, which manipulated variable is determined as a function of the setpoint torque and a coefficient of friction stored in the controller in an actuation unit of the controller, and having an engine controller, which determines an actual engine rotational speed and an actual engine torque, and, in a stationary state of the vehicle with the engine running, regulates the actual engine speed to a predefined idling speed, wherein an adaptation device is assigned to the clutch controller, and, in the presence of a stationary state of the vehicle with the engine operating in the idling mode, starts a coefficient-of-friction adaptation operation, in which, as a function of a checking clutch torque and coefficient of friction, a checking manipulated variable is applied to the clutch actuator, and, in fact, is applied with an increase in the actual engine torque to a checking engine torque, while maintaining the actual engine speed that is regulated to the idling speed, and wherein the adaptation device has an analysis unit, which, from the checking engine torque, from the checking manipulated variable, and from the idling engine torque, that is produced in the stationary state of the vehicle with a completely opened or disengaged clutch, calculates an adapted coefficient of friction, which can be stored in the clutch controller instead of the checking coefficient of friction and in combination with limitations as written in claim 11.




Conclusion
THIS ACTION IS MADE FINAL. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 13, 2021